Nash, J.
The only question presented to this Court is, as to the devise of the two hundred acres. The construction put upon it by the presiding Judge in the Court below was correct. The land is, by the will of Elizabeth Locke, given to the lessor of the plaintiff, and the cause assigned, to-wif, her love and affection for him, and to enable him to take care of the old negroes. But it is insisted by the defendant, that, if this be so, it is a devise to him in trust for the two old negroes, and it is consequently void and inoperative. Be this as it may, the question cannot *331arise in this case. We are now in a Court of law, and the legal title must prevail. By the will, that title is in the lessor of the plaintiff.
We see no error in the opinion of the Court below, and the judgment must be affirmed.
Per Curian. Judgment affirmed."